MEMORANDUM **
Stewart Manago, a former inmate of Pelican Bay State Prison, appeals pro se the district court’s dismissal of pursuant to *54128 U.S.C. § 1915(e)(2)(B)(ii) his 42 U.S.C. § 1983 action, alleging cruel and unusual punishment. We review for abuse of discretion a district court’s dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir.1995). We have jurisdiction under 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court’s orders filed on March 13, 1995 and March 25, 1998.
The district court did not abuse its discretion by denying Manago’s motion for leave to amend his complaint. See Swanson v. U.S. Forest Serv., 87 F.3d 339, 345 (9th Cir.1996) (stating that leave to amend may be denied if amendment would result in undue delay or is sought in bad faith, or if amendment would be futile).
To the extent that Manago contends that the district court erred by denying his motion for appointment of counsel, the contention is without merit. See Terell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991) (requiring the demonstration of exceptional circumstances warranting appointment of counsel).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.